Citation Nr: 1019897	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-39 089	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for multilevel 
cervical spine degenerative disc disease with C5-6 
neuroforaminal narrowing, rated 20 percent prior to May 19, 
2009, 30 percent beginning May 19, 2009, and 20 percent 
beginning on December 1, 2009.  

2.  Entitlement to a compensable disability evaluation for 
right (major) fifth metacarpophalangeal fracture residuals.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to October 1976 and additional periods of active duty for 
training and inactive duty for training with the Army 
National Guard.

This appeal arises to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that, in pertinent part, denied increased ratings 
for multilevel cervical spine degenerative disc disease with 
C5-6 neuroforaminal narrowing and for right (major) fifth 
metacarpophalangeal fracture residuals.  The Board remanded 
the case for development in April 2009.

(The Board notes that while the claim was in remand status, 
the RO increased the rating for degenerative disc disease of 
the cervical spine from 20 percent to 30 percent.   Prior to 
recertifying the claim, the RO decreased the rating from 
30 percent to 20 percent again.  The issue on the title page 
characterizes these actions.  Although the RO considered the 
decrease in the context of a reduction, when a rating is 
decreased for a rating stage during the pendency of an 
appeal, the action is not considered a reduction when, as is 
the case here, the rating is not decreased below the initial 
rating being appealed.  See, e.g., O'Connell v. Nicholson, 
21 Vet. App. 89, 94 (2007).  Even so, given the favorable 
outcome in the decision below, the decreased rating is moot.)


FINDINGS OF FACT

1.  Throughout the appeal period, degenerative disc disease 
of the cervical spine has been manifested by limitation in 
forward flexion to no worse than 20 degrees of pain-free 
flexion.    

2.  Forward flexion of the cervical spine to 15 degrees or 
less or favorable ankylosis of the cervical spine is not 
shown.  

3.  Additional cervical spine functional impairment due to 
painful motion and pain on use is shown.  

4.  The service-connected right 5th metacarpal is 
anatomically located in the ulnar nerve distribution.  

5.  The residuals of a right 5th metacarpal fracture have 
been manifested throughout the appeal period by occasional 
flare-ups of hand and finger pains and weakness equivalent to 
mild incomplete paralysis of the ulnar nerve.   

6.  Functional impairment equivalent to moderate incomplete 
paralysis of the ulnar nerve distribution is not shown. 


CONCLUSIONS OF LAW

1.  For the period prior to May 19, 2009, the criteria of a 
30 percent schedular rating for cervical spine degenerative 
disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  From May 19, 2009, through November 30, 2009, the 
criteria for a schedular rating higher than 30 percent for 
cervical spine degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

3.  For the period beginning December 1, 2009, the criteria 
of a 30 percent schedular rating for cervical spine 
degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2009).

4. The criteria of a 10 percent schedular rating for 
residuals of a right 5th metacarpal fracture are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.123, 4.124a, Diagnostic Codes 5227, 8716 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his attorney of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, adequate notice was 
provided in July 2007, prior to the initial August 2007rating 
decision.  Notice was also provided in a May 2009 letter.  
The Veteran was told that the evidence should show that his 
service-connected disabilities had increased in severity.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining pertinent treatment records and providing an 
examination, which has been accomplished.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In Martinak v Nicholson, 21 Vet. 
App. 447, 454 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that the examination reports 
must consider a Veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  A VA medical examination report 
must also include a "full description of the effects of 
disability upon the person's ordinary activity."  The 
compensation examination reports reflect that the examiners 
have reasonably complied with this requirement.  The reports 
contain sufficient evidence by which to evaluate the 
Veteran's two service-connected disabilities in the context 
of the rating criteria.

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

Neither the claimant nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required in order to decide 
the claims.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak, 
21 Vet. App. at 454.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  Section 
4.40 notes that a part which becomes painful on use must be 
regarded as seriously disabled.  The Court has instructed 
that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2009).



Cervical Spine Degenerative Disc Disease

During the appeal period, cervical spine degenerative disc 
disease has been assigned ratings under Diagnostic Codes 
5242-5243.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under Diagnostic Code 
5242, arthritis may be rated from 10 to 100 percent where 
ankylosis or impairment of motion of the cervical spine is 
present.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................	100

Unfavorable ankylosis of the entire thoracolumbar 
spine.........................	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine............................................................	40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....................................................	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis...............	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the 
height..............................................................................	10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Diagnostic Code 5243 further provides that where 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months are shown, a 60 percent 
rating is warranted.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.  In 
this case, incapacitating episodes of intervertebral disc 
syndrome are not shown; however, limitation of motion, an 
orthopedic disability, is shown.  Because of this limitation 
of motion, Note 1 above must be considered. 

Note 1 involves consideration of separate diagnostic codes 
for neurologic symptoms.  In this case, radiculopathy or 
other neurologic involvement is not shown.  The only 
manifestations are orthopedic, that is, limited motion and 
additional functional impairment due to pain on motion.  

According to an October 2007 VA compensation examination, the 
cervical spine exhibited motion to 45 degrees of flexion, to 
20 degrees of extension, to 45 degrees of right and left 
lateral bending, to 20 degrees of right rotation, and to 80 
degrees of left rotation.  Pain began at 20 degrees of 
flexion, at 20 degrees of extension, and at 20 degrees of 
right rotation.  The examiner found no additional functional 
impairment due to weakened movement, excess fatigability, or 
incoordination, including during flare-ups. 

In December 2007, the Veteran reported that neck and other 
pains were so severe as to preclude sleeping at night.  

A May 2009 VA compensation examination report reflects that 
the cervical spine exhibited motion to 40 degrees of flexion, 
to 10 degrees of extension, to 45 degrees of right lateral 
bending, to 40 degrees of left lateral bending, to 65 degrees 
of right rotation, and to 70 degrees of left rotation.  Pain 
began at any extension, at 35 degrees of flexion, at 35 
degrees of left lateral bending, at 65 degrees of left 
rotation, and at 60 degrees of right rotation.  The examiner 
found increased pain with repetitive use.  Flare-ups may 
cause additional limitations.  

These two examination reports reflect that the cervical spine 
ranges of motion have fluctuated or varied.  In addition to 
the limitation of motion reported by the examiners, the 
Veteran reported increased neck stiffness in the mornings.  
38 C.F.R. § 4.2 contains additional guidance when rating 
fluctuating or varying symptoms.  That subsection states that 
the rater must reconcile the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  Resolving 
reasonable doubt in favor of the Veteran, the Board has 
reconciled the varying reports by using the worst-shown 
limitations of pain-free motion so as to accurately reflect 
the elements of disability present.  

Throughout the appeal period, degenerative disc disease of 
the cervical spine has been manifested by limitation in 
forward flexion to no worse than 20 degrees of pain-free 
flexion.  The combined range of pain-free motion of the 
cervical spine has been not less than 195 degrees.  Forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the cervical spine is not shown.  
Comparing these manifestations to the rating criteria of 
Diagnostic Codes 5242 and 5243 reveals that the criteria of a 
20 percent schedular rating are more nearly approximated; 
however, because additional disability due to pain on 
repetitive use is shown the tenets of DeLuca require 
consideration of a higher rating.  Resolving any remaining 
doubt in favor of the Veteran, the manifestations therefore 
more nearly approximate a 30 percent rating throughout the 
appeal period.  An even higher rating is not warranted 
because ankylosis of the cervical spine has not been shown 
during the rating period on appeal.

The evidence in this case does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, 21 Vet. App. at 510.

After considering all the evidence of record, for the period 
prior to May 19, 2009, the evidence favors a rating higher 
than that already assigned.  For the period beginning May 19, 
2009, through November 30, 2009, the preponderance of the 
evidence is against a schedular rating greater than the 
already-assigned 30 percent rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  For the period 
commencing on December 1, 2009, the evidence favors a 30 
percent schedular rating. 

Right 5th Metacarpal Fracture Residuals

Service connection and a noncompensable rating were 
established for right 5th metacarpal fracture effective from 
December 12, 1990, under Diagnostic Code 5227.  Diagnostic 
Code 5227, however, is a code for ankylosis of a finger 
joint, which is not shown in this case.  The October 2007 and 
May 2009 VA examination reports reflect complaints of pain in 
the right hand in the area of the metacarpal fracture with 
weekly flare-ups of pain and occasional weakness and 
fatigability, as shown by weakness and dropping of hand-
tools.  The right hand is the dominant hand.  X-rays show a 
healed boxer's fracture of the 5th metacarpal.  The May 2009 
examiner noted that this disability could impact the 
activities of daily living to a moderate degree.  As 
mentioned earlier, a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

As noted above, the RO has rated this painful disability 
under Diagnostic Code 5227.  Under this code, favorable or 
unfavorable ankylosis of the ring finger of either hand 
warrants a noncompensable rating.  Ankylosis is considered to 
be favorable when the ankylosis does not prevent flexion of 
the tip of the finger to within 2 inches of the median 
transverse of the palm.  It is unfavorable when it precludes 
such motion.  38 C.F.R. § 4.71a (Diagnostic Code 5227).  
Although ankylosis is not shown, a note under Diagnostic Code 
5227 instructs the rater to consider an additional 
evaluation, "for interference with overall function of the 
hand."  The Board must therefore consider an analogous 
rating in order to compensate the Veteran for pain that 
interferes with the overall function of the right hand.  See 
38 C.F.R. § 4.20 for additional guidance concerning assigning 
analogous ratings.  

The right 5th metacarpal is anatomically co-located with the 
distribution of the ulnar nerve.  Thus, Diagnostic Code 8716, 
which is for ulnar neuralgia that results in pain or weakness 
in the ring and little finger, maybe used as an analogous 
rating.  The following are additional rating considerations 
for neuralgia. 

Neuralgia, cranial or peripheral, is usually characterzied by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 60 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 40 
percent rating.  Moderate incomplete paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of either hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8716).

In this case, the manifestations of residuals of a right 5th 
metacarpal fracture do not more nearly approximate moderate 
incomplete paralysis of the ulnar nerve, as only occasional 
flare-ups of hand pain and weakness are shown.  Thus, the 
criteria of a 10 percent rating, and no more, under 
Diagnostic Code 8716 are more nearly approximated.  After 
considering all the evidence of record, the evidence favors a 
10 percent schedular for residuals of a right 5th metacarpal 
fracture.  This is so for the entire rating period.

Other Considerations

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's degenerative disc 
disease of the cervical spine or right 5th metacarpal 
fracture have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

The Court has recently held that where the record raises the 
issue of unemployability related to the disability for which 
an increased rating is sought, then a claim for total 
disability rating based on individual unemployability as a 
result of service-connected disability (TDIU) is implied.  
Rice v Shinseki, 22 Vet App. 447, 453-55 (2009); 38 C.F.R. 
§ 4.16.  The May 2009 VA hand, thumb, and fingers 
compensation examination report reflects that the Veteran 
stated that he was unemployed due to his neck disability.  
This implied TDIU claim requires further consideration of the 
extraschedular provisions set forth at 4.16 (b).

The Board will not refer or remand the implied TDIU claim for 
extraschedular consideration because the preponderance of the 
evidence is otherwise against such referral.  The evidence 
against such referral includes a June 2006 VA outpatient 
treatment report that notes that the Veteran had to quit work 
because of fluttering in his chest, perhaps due "...-to much 
bouncing around-..." in his truck.  A June 2009 consultation 
report notes that the Veteran had not worked in two years as 
he was "(fired from truck driving as has diabetes)."  A 
June 2009 VA pulmonology clinic report notes that the Veteran 
was unemployed due to a recent hospital admission, but had 
been working as a dump truck driver.  A July 2009 VA mental 
health note mentions that the Veteran lost his job, "because 
he didn't have any will power, was not concentrating on the 
job or anything."  A July 2009 VA social work outpatient 
note reflects simply that the Veteran got sick at his last 
job and had to resign.  

None of the above-mentioned items suggest that the service-
connected cervical spine disability (or right 5th metacarpal 
fracture) caused or contributed to unemployability.  For 
these reasons, the Board will refrain from referring this 
case to the appropriate authority for extra-schedular 
consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999) 
(if the matter is not referred, the Board must provide 
adequate reasons and bases for its decision to not so refer 
it).


ORDER

For the period prior to May 19, 2009, a 30 percent schedular 
rating for cervical spine degenerative disc disease is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.  

From May 19, 2009, through November 30, 2009, a schedular 
rating higher than 30 percent for cervical spine degenerative 
disc disease is denied.

For the period beginning December 1, 2009, a 30 percent 
schedular rating for cervical spine degenerative disc disease 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.  

A 10 percent schedular rating for residuals of a right 5th 
metacarpal fracture is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


